DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rahim et al (2015/0376476).
Rahim discloses a photopolymerizable composition (para [0008], Table 1, Examples B-C) comprising 50-90 wt.% polyurethane acrylate (SPUA#2, Example B, 70 wt.%; Example C, 70.94%), 5-50 wt.% of a reactive diluent (15.2 wt.% lauryl acrylate, 10 wt.% 2-hydroxylethyl methacrylate) and 0.1-5 wt.% of photoinitiator (3.3wt%) and wherein said composition has a viscosity of 522- 619 cP (Example B: 0.522 Pa.s; Example C: 6.19 Pa.s) at 40°C (Table 2, examples B-C).
 Rahim does not disclose that the viscosity is determined using a magnetic bearing rheometer using a 40 mm cone and plate measuring system at a shear rate of 0.1 1/s. However, it is noted that the measured viscosity is highly dependent on measurement conditions, including measurement temperature and the shear rate, therefore the claimed viscosity is considered as an unusual parameter in the sense that it does not allow a meaningful comparison with the prior art. Considering that Rahime discloses the same components having the concentrations in the claimed ranges, and also discloses the viscosity measured under similar conditions falling well the within the claimed ranges, in the absence of any evidence to the contrary and prima facie, it is considered that these compositions would have the viscosity properties falling within the scope defined in the claims.  And because the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to .
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Broer et al (4,741,576).
Broer discloses a photopolymerizable resin composition (col. 1, lines 14-16) comprising a polyether urethane acrylate in 77 wt.% (Table 1, Component A or B), a reactive diluent of 2’-ethoxy-2-ethoxy-ethyl acrylate (EEEA), 2’-phenoxyethyl acrylate (PEA) or tripropylene glycol diacrylate (TPGDA) in 19 wt.% or 7 wt.% (col. 4, lines 58-61; Table 1) and a photoinitiator in 4 wt.% (Table 1), wherein said composition has a viscosity of 3.8 to 8.7 Pa.s at 25°C (Table 1, samples 1-4). It should be noted the viscosity measured at a higher temperature (e.g. 40°C) should be lower (see for example col. 5, lines 32-35), therefore the said composition should have a viscosity less than 10 Pa.s at 40°C.
Broer does not disclose that the viscosity is determined using a magnetic bearing rheometer using a 40 mm cone and plate measuring system at a shear rate of 0.1 1/s. However, it is noted that the measured viscosity is highly dependent on measurement conditions, including measurement temperature and the shear rate, therefore the claimed viscosity is considered as an unusual parameter in the sense that it does not allow a meaningful comparison with the prior art.  Broer discloses the same components having the concentrations in the claimed ranges, and also discloses the viscosity measured under similar conditions falling well the within the claimed ranges, in the absence of any evidence to the contrary and prima facie, it is considered that these compositions would have the viscosity properties falling within the scope defined in the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (WO2015/200173).
Chen discloses an article comprising a reaction product of a photopolymerizable composition (Example 19, Table 4, pg 103-104) comprising 70.4 wt.% ABPU (methacrylated blocked polyurethane), 12.4 wt.% IBMA (isobornyl methacrylate) as reactive diluent and 0.5wt% PPO (phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide) as photoinitiator, wherein said article has elongation at break of 395%, wherein said article is a dog-bone shaped specimen (i.e. comprises undercut) formed by CLIP (continuous liquid interface printing) followed by thermal curing.
(Example 19, pg 103, line 26-28). In another embodiment (Example 54, Table 40, pg 120), Chen discloses an article comprising a reaction product of a photopolymerizable composition comprising 60.6 wt.% ABPU, 30.29% IBMA and 0.76% wt.% PPO, wherein said article has elongation of 191%, modulus of 864 MPa and tensile strength of 29.4 MPa (Table 40, pg 120).

Therefore Chen anticipates claims 7 and 9-18.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahim as applied to claims 1-2 and 5-6 above, and further in view of Chen et al (US2017/07362).
Claim 3 recites the ratio of high Mn (number average molecular weight) urethane component to low Mn urethane components in the composition, a feature which Rahim fail to disclose. However, a combination of high and low Mn urethane components is considered a commonly employed feature in a photopolymerizable composition. For Example, D6 discloses photopolymerizable compositions for making orthodontic appliances (abstract) comprising a combination of urethane oligomers of high and low molecular weight/ number, a reactive diluent (Example 1, Table 2: CN991/NVP/CN9782, CN3211/CEA/PDI-UDMA) and TPO-L as the 
Claim 4 recites the molecular weight of the reactive diluent. However, this feature is considered to constitute a mere choice of suitable reactive diluents perused in the art, which a skilled addressee would readily derive based on the desired applications.

Claims 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2017/007362).
Claims 7-8 are directed to an orthodontic article comprising an reaction product of photopolymerizable composition comprising a) 50-90 wt.% of at least one urethane component, 5-50wt% of reactive diluent and a photoinitiator wherein the article exhibits an elongation at break of 25% or greater.
As mentioned above, Chen discloses photopolymerizable compositions for making orthodontic appliances (abstract) comprising two urethane components, a reactive diluent (Example 1, Table 2: CN991/NVP/CN9782, CN3211/CEA/PDI-UDMA, the total amount of 
Therefore, the difference between claims 7-8 and Chen lies in the total amount of urethane components is in the range of 50-90 wt. %. However, Chen further discloses that the amount of the urethane components can be adjusted over a wide range (the total amount of the first component and the third component may be in the range of 17-100 wt. %, see para. [0024] and [0026]). Therefore, the skilled person, following the teaching of Chen, would consider it obvious to adjust the amount of the urethane components, thereby arriving at the claimed invention.
The additional features defined in claims 9-18, relating to the mechanical properties of the article and the method of making said article using 3D printing technique, are either disclosed or suggested in Chen (see para. [0109], Example 2, 3D printing). Therefore claims 9-18 are obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc